 590DECISIONSOF NATIONALLABOR RELATIONS BOARDErnst&Ernst National Warehouse and District Lodge54 ofthe International Association of Machinistsand AerospaceWorkers,AFL-CIO,Petitioner.Case 8-RC-10461March 7, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer James M.Hehnen on November 3, 1976. Subsequent to thehearing, the Employer filed a brief with the NationalLabor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and fmds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief,l the Board finds:1.District Lodge 54 of the International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, Petitioner herein, has filed a representationpetition seeking an election to determine the bargain-ing representative of certain employees of theEmployer. The Employer requests that the petitionbe dismissed, arguing that the Board should notassertjurisdiction over operations of its type; i.e.,independent certified public accounting firms. TheEmployer cites three grounds for this request: first,itsoperations do not sufficiently affect interstatecommerce to legally warrant the exercise of jurisdic-tion; second, under Section 14(c)(1) of the Act theinsignificant effect on commerce of a labor disputeinvolving employers of this type would justify theBoard's discretionary decision to decline jurisdiction;and, third, due to practical considerations it wouldnot effectuate the policies of the Act to assertjurisdiction.The evidence reveals the following: Ernst & Ernst,a general partnership, is an independent certifiedpublic accounting firm with over 100 offices inapproximately 40 States, including a national officetThe Employer's request for oral argument is hereby denied as therecord and the Employer's brief adequately present theissuesand positionsof the parties2Sec 14(c)(1) of the Act provides.The Board,in its discretion,may, by ruleof decision or bypublished rules adopted pursuant to the Administrative Procedure Act,228 NLRB No. 68and headquarters in Cleveland, Ohio.It isprimarilyengaged in the business of providing accounting andauditingservices to its clients.Lesser operationsinclude generaltax services and management con-sulting. The Employer's nationalsupply department,the department containing the employees involvedherein, is located in Cleveland, Ohio, and is solely aninternaloperation of Ernst & Ernst. It provides localoffices with printing and mailing services andgeneraloffice supplies. This department additionally func-tions as a library and distribution center for internalErnst & Ernst publications.The parties have stipulated that the Employer hasreceivedgross revenues in excessof $10 millionduring the last fiscal year, including $1million ingross revenuesfrom clients who meet the Board'sdirect inflow or direct outflow standard for jurisdic-tion. It has also been stipulated that the nationalsupply division in the previous fiscal year haspurchased $45,000 in goods from vendors locatedoutside the State of Ohio, and $200,000 in goodsfrom vendors located within the State of Ohio, whopurchased directly those goods from sources outsidethe State of Ohio, and which goods were shippedfrom the manufacturer directly to the national supplydepartment.Since the national supply departmentis anintegralpart of Ernst and Ernst, an accounting firm, thethreshold question is whether the Board can orshouldassertjurisdiction over such employers.It is clear that under any monetary jurisdictionalstandard used by this Board we have sufficientauthority to exercise jurisdiction over this Employer.A furtherissueinvolving jurisdiction and argued bythe Employer is whether the Board shouldexerciseitsdiscretionary powers and refrain fromassertingjurisdiction herein. The crucial consideration is todetermine whether or not theexistenceof a labordispute involving employers of this type would havea substantial effect on interstate commerce asprovided in Section 14(c)(1) of the Act.2Whileitistrue that accounting firms do notprovide the economy with a tangible product, itwould be unreasonable to conclude,simpliciter,thatlabor disputes involving firms of this type would notaffect commerce. Throughoutits existencethe Boardhas exercised jurisdiction over employers whosedecline to assert jurisdictionover any labordispute involving any classor categoryof employers,where, in the opinion of the Board, the effectof such labor dispute oncommerceisnot sufficiently substantial towarrant the exercise of its jurisdiction:Provided,That theBoard shallnot decline to assertjurisdictionover anylabor dispute over which itwould assert jurisdiction under the standards prevailing upon August 1,1959. ERNST & ERNST NATIONAL WAREHOUSE591primary activity is the rendering of services, not theproduction of goods.3Furthermore, it ismanifest that the servicesprovided by accounting firms are directly andinextricably related to the efficient functioning ofcommercial activity in this country.4 Accountants arenot expendable and superfluous appendages, butprovide employers with essential financial informa-tion and analysis. Their determinations establish, forexample, the solvency, profitability, and generaleconomic health of business enterprises. Access tosuch information is indispensible prior to therendering of most types of commercial decisions. Theability to substitute the services of one accountingfirm for another is not material.N.L.R.B. v. BradfordDyeing Association,310 U.S. 318, 326 (1940). UnderSection 14(c)(1) of the Act the Board is charged withconsidering the effect of a labor dispute involving notjust a single employer, but an entire class or categoryof employers.See alsoPolish National Alliance of theUnited States of North America v. N.L.R.B.,322 U.S.643, 648 (1944). For the above reasons, we concludethat the disruption of services provided by account-ing firms would have a substantial impact oncommerce.5Finally, the Employer contends that there existpracticalconsiderationsof sufficient gravity towarrant a discretionary denial of jurisdiction. TheEmployer asserts that the existence of a detailedprofessional code for accountants and the applicabil-ity of Securities and Exchange regulations provideextensive control over the conduct of accountingfirms and their employers. The Employer raises thespecter that, if Board jurisdiction were to beexercised, the Employer would be forced to makepublic information which would violate the provi-sions of the professional code, and in other ways beforced to act in conflict with governmental andprofessional regulations.We find this argument to bewithout merit. First, this Board has already held thatpervasive regulation of an enterprise through Federalsecurities laws and regulations does not preclude theexercise of jurisdiction by this Board.Harold P.Goodbody, et al., d/b/a Goodbody and Co.,182 NLRB81 (1970). Second, it has been settled long ago thataccountants are employees subject to the jurisdiction3Dun & Bradstreet,Inc.,80NLRB 56 (1948) (financial reportinservice);The New YorkBoardof Fire Underwriters,193 NLRB551 (19711(fire inspection services);American Automobile Association,WisconsinDivision,183NLRB 48(1970) (insurance company); andAmalgamatedBank of New York,92NLRB 545 (1950) (bank).The Board has alsoexercised jurisdictionoveremployersproviding serviceswhollyunrelated tothe facilitation of commercial activity in goods.CornellUniversity,183NLRB329 (1970) (universities);The AmericanLeague of ProfessionalBaseball Clubs,180 NLRB 190(1969), enfd.429 F.2d 1803(C.A. 2, 1970)(baseball clubs),and Sec.103.2, Board'sRules and Regulations, Series 8, asamended(symphonyorchestras).4Respondent relies onBodle,Fogel, Julber,Reinhardt & Rothschild206NLRB512 (1973),to support its claim that it should notbe subject to theBoard's jurisdiction.We donot find this case to be controlling.of the Act,6 as are employees who audit the financesof other employers and individuals.? Therefore, theexistence of a professional code for accountingemployees has not in the past acted as a bar to theassertion of the Board's jurisdiction, and the Em-ployer has failed to provide us with sufficient reasonto overturn this policy. In view of the foregoing, weconclude that the Employer is engaged in commercewithin the meaning of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization withinthemeaning of the Act which claims to representcertain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit of all employees intheEmployer'snationalsupply department. TheEmployer contends that all employees in thisdepartment are "confidential" employees and conse-quently the unit petitioned for is inappropriate. Fromthe record, it appears that the employees in thepetitioned-for unit are employed in the publication,storage, or distribution of such items as a nationalclient roster, financial reports to clients, a salaryadministration manual,and an internal administra-tive manual. To conclude from these duties that theseemployees are confidential employees is to give anunduly broad reading to the term "confidential." Themere handling of or access to confidential businessor labor relations information is insufficient torender an employee "confidential"; as the Board hasdefined this term. Instead, we look not to theconfidentiality of information within the employee'sreach, but to the confidentiality of the relationshipbetween the employee and persons who exercise"managerial" functions in the field of labor rela-tions.8There is no evidence that any of theemployees in the proposed unit stand in a confiden-tial relationship to such persons. On the basis of theforegoing, the parties' stipulation, and the entirerecord, we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:5In reaching this conclusion,we note that this is not the first time theBoard has asserted jurisdiction over employers whose primary service is theprocessing of financial information.Dun & Bradstreet,Inc.,80 NLRB 56(1948);Dun & Bradstreet,Incorporated194 NLRB 9(1971).6 Southern Alkali Corporation,84 NLRB 120 (1949).Accord:Aeronca,Inc.,221 NLRB 326 (1975).7Hudson Motor Car Company,55 NLRB 509 (1944);Fairfax FamilyFundInc., a wholly owned subsidiary of Spiegel,Inc.,195 NLRB 306 (1972).8 This definition of confidential employees,first formulated inFordMotor Company(Chicago Branch),66NLRB 1317 (1946),has beenreaffirmed recently inFlintkote Company,217 NLRB 497(1975). See alsoAeronca, supra 592DECISIONSOF NATIONALLABOR RELATIONS BOARDAll full-time and regular part-time employees ofal employees, guards and supervisors as definedNational Supply Department,Ernst& Ernst,in the Act.including pressmen,shipping clerks, mail clerks,duplication operators,bindery operators,publica-[Direction of Election andExcelsiorfootnotetions workers,and maintenance employees, butomitted from publication.]excluding all office clerical employees,profession-